Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly amended claim 1 and new claims 102-119 are now under consideration in the instant Office Action.

New Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1 and 102-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The instant claims encompass a method of “increasing, promoting, or enhancing” oligodendrocyte progenitor cells (OPCs) by the administration of “a therapeutically effective amount of” “receptor associated protein (RAP)” to a subject.  As indicated in the first paragraph on page 3 of the instant specification, the only practical method described therein of using the claimed method is “for increasing, promoting, restoring, or enhancing myelin protein expression, expression of one or more mature oligodendrocyte markers, and myelination (including remyelination), and methods for alleviating one or more symptoms of” multiple sclerosis (MS) “and treating MS”.  The following paragraph states that “[r]emyelination is an endogenous repair mechanism that readily occurs in the healthy brain and spinal cord whereby new myelin is produced in response to myelin damage via recruitment, proliferation, and differentiation of oligodendrocyte precursor cells (OPCs) into myelin-forming oligodendrocytes, and is necessary to protect axons from further damage”. It further states that “[r]emyelination is also referred to as ‘myelination,’ ‘lesion healing,’ ‘neuronal repair,’ and similar terms”.   In summary, the only practical method of employing the claimed method is in the promotion of remyelination in a subject afflicted with MS by the administration of RAP protein, or a nucleic acid encoding RAP protein thereto.
With respect to a method of treating by the administration to a subject a therapeutically effective amount of an expression vector encoding RAP protein, the specification is devoid of the guidance to practice such a method.  The specification does not provide even a single example of the successful administration of such a vector to a subject nor does it identify any prior art reference which describes the administration of such a vector to a subject for any reason.  The specification also fails to provide evidence that any neurodegenerative disease, and especially MS, has ever been successfully treated by the administration of a nucleic acid vector encoding any kind of therapeutic protein to a subject afflicted therewith.  Consequently, the text provided on pages 18 and 19 of the instant specification constitute nothing more than an invitation to experimentation with absolutely no expectation of arriving at the claimed method.
A patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentec, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held that:
 “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”.  The court further stated that “when there is no disclosure of any specific starting material or of any of the conditions under which a process is to be carried out, undue experimentation is required; there is a failure to meet the enablement  requirements that cannot be rectified by asserting that all the disclosure related to the process is within the skill of the art”, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.
The instant specification is not enabling because one cannot follow the guidance presented therein and practice the claimed method, as reflected in claim 104 as an example, without first making a substantial inventive contribution.  
In so far as the instant claims encompass a method of promoting remyelination in a subject afflicted with MS by the administration thereto of a therapeutically effective amount of RAP protein, the instant specification provides no evidence that Application was in possession of even a single operable embodiment of such a method as of the filing of the instant application.  At best, the material presented in Examples 1 to 3 on pages 22 to 24 of the instant specification only relate to the in vitro effects of a “RAP derivative” protein of undefined constitution on the production of myelin basic protein by oligodendrocytes in culture, the in vivo effects of various concentrations of a “RAP derivative” protein on oligodendrocyte viability, and the in vivo effect of RAP protein upon RhoA activation following spinal cord injury.  Applicant has provided no evidence of a reasonable correlation these three activities and the efficacy of a therapeutic protocol to promote remyelination is a subject afflicted with MS.
In contrast, the Gaultier et al. 2009 publication (IDS) provides evidence that the claimed method is, more likely than not, to be inoperable.  As indicated by the abstract therein, because degraded myelin may both initiate and accelerate MS, clearing degraded myelin from extracellular spaces may be critical (to inhibiting the progression of MS).  As indicated by the title and abstract, Gaultier disclosed that low-density lipoprotein receptor-related protein 1 (LRP1) is an essential receptor for myelin phagocytosis and that receptor associated protein (RAP) blocked the LRP1 mediate uptake of myelin vesicles (MV), which were employed as a model of degraded myelin.  Consequently, one of skill in the art of neurobiology would reasonable expect the systemic administration of RAP protein to a subject afflicted with MS to inhibit endogenous clearance of degraded myelin via LRP1-expressing cells and, thereby, inhibit remyelination and exacerbate the MS in that subject.  Conversely, the instant specification provides no evidence that the systemic administration of RAP protein to a subject afflicted with a demyelinating conditions provides any measurable benefit thereto.
 The instant situation is directly analogous to that which was addressed in In re Colianni, 195 U.S.P.Q. 150,(CCPA 1977), which held that a "[d]isclosure that calls for application of "sufficient" ultrasonic energy to practice claimed method of fusing bones but does not disclose what "sufficient" dosage of ultrasonic energy might be or how those skilled in the art might select appropriate intensity, frequency, and duration, and contains no specific examples or embodiment by way of illustration of how claimed method is to be practiced does not meet requirements of 35 U.S.C. 112 first paragraph".
As stated in the decision in Rasmusson v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005):
“Rasmusson argues that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is "not implausible" that the invention will work for its intended purpose. As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis. Because we have upheld the Board's determination of priority due to lack of enablement, it is unnecessary for us to address the Board's ruling regarding lack of adequate written description.”
In the instant case, Applicant has failed to provide the guidance needed to systemically administer “a therapeutically effective amount” of a RAP protein “to a subject in need thereof” with any reasonable expectation of achieving a beneficial outcome.
Claims 1 and 102-119 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  These claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This claim requires an adequate written description of the genus of molecules that are encompassed by the term “RAP comprises (includes) a sequence having at least 90% sequence identity to SEQ ID NO:2 or 4” that will increase, promote, restore or enhance OPC (claim 1), myelin protein expression (claim 108) and treat MS (claims 1, 108 and 115). 
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that;
“	It appears to be well settled that a single species can rarely, if ever, afford support for a generic claim.  In re Soll, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867, 117 F.21 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
In the instant case, not only does the specification fail to describe a representative number of species of the required genus of RAP has includes at least 90% identity with the capability of treating MS through OPG and myelin protein  by either increasing, promoting, restoring or enhancing the these cells or myelin protein, it does not describe, by structure or other physical and/or chemical properties, even a single species of RAP derivative that has been capable of achieving the required function of treating MS.  The recitation of functional limitation, in the absence of the disclosure of that structural feature or combination of features essential to that function constitutes nothing more than a wish to know the identity of any compound possessing that function.  Applicant is directed to the precedential opinion in Ex parte Kubin, 83 USPQ2d 1410 (BPAI 2007), for guidance on this issue.

Modified Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 1 and 102-119 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Gonias et al. US 2014/0161807 (IDS).
Claims 14 and 18 of Gonias et al. fairly taught a method of treating “a subject in need thereof”, comprising administering to the subject an effective amount of an inhibitor of low density lipoprotein receptor-related protein-1 (LRP-1), wherein the inhibitor of LRP-1 is receptor associated protein (RAP).  Increasing promoting, restoring, or enhancing OPC differentiation and also increasing myelin protein in such a subject would have been an inherent and unavoidable consequence of the administration of RAP to that subject and therefore, reads on instant claims 1, 102, 108-109 and 115.  
As stated in M.P.E.P. § 2112, something which is old does not become patentable upon the discovery of a new property which need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.
The limitations of claims 103, 110 and 116 are expressly taught in paragraph [0089] of Gonias et al., which stated that the inhibitors of LRP-1 may be administered as part of a pharmaceutical composition comprising for administration by parenteral administration, e.g., via intrathecal, intraspinal, intraventricular, intravenous, intramuscular, intracranial or subcutaneous infusion or injection.
The limitations of claims 104, 111 and 117 are met by the text in paragraph [0016] of Gonias et al., which states that in some embodiments, the inhibitor of LRP-1 is receptor associated protein (RAP), which can be delivered to the neuron as a polypeptide (or variants or fragments thereof), or as a polynucleotide encoding RAP (e.g., in a plasmid or viral vector). 
With respect to claims 105, 112 and 118, claim 28 of Gonias et al. expressly limited the method described therein to a human subject.
With respect to claims 1, 106-108, 113-115 and 119, the text in paragraph [0074] of Gonias et al. taught that examples of neurodegenerative diseases and conditions that can be prevented or treated according to the invention include “demyelinating diseases (e.g., Guillain-Barre syndrome and multiple sclerosis)”, which would include all aspects of MS, without exception.
This rejection is not in conflict with the enablement rejection above.  As stated in Ex parte Dash, 27 USPQ2d 1481 (BdPatApp&Int, 1993) “[w]e are not unaware that we are sustaining rejections under lack of enablement based on reasons which also apply to the prior art” and “[i]f appellants overcome the lack of enablement of their claims, they will necessarily overcome the lack of enablement of the references”.  All of the elements of the claimed invention were in the prior art.  Further, the instant specification provides neither an element of predictability that was lacking from the prior art or the disclosure of unexpected results.

Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive. Applicant argues the there is nothing the prior art, including the art of record, that suggests that RAP would be capable of treating acute lesion phase of MS. This is not found persuasive because the prior art, Gonias et al., clearly teaches using RAP to treat MS, which includes all phases, since there is no evidence to the contrary, and all of the limitations are met by the step of administering the required treatment of RAP to the required MS patient population. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.  See id. at 782 ("Congress has not seen fit to permit the patenting of an old [composition], known to others…, by one who has discovered its…useful properties."); Verdegaal Bros., 814 F.2d at 633. This limitation is met whether one of ordinary skill is aware how it works or not since the art already teaches that the administration of RAP as capable of treating an MS subject. Therefore, the claims are anticipated by the prior art of record and arguments are not found persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649